DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-6, 10-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US 20190035674 A1; hereinafter Chiu).
Regarding claim 1, Chiu teaches a capacitor (see the entire document, specifically Fig. 1+; [0017+], and as cited below; see the alternative rejection for this claim in section 2, below), comprising: 
a first electrode ({S1, 62}; Fig. 8; [0027]; connected to TR4) and a second electrode ({S2, 62}; connected to TR5);  
a laminated structure comprising a first conductive layer (31P; [0029]), at least one dielectric layer (32P; [0029]) and at least one second conductive layer (33P; [0029]), wherein the first conductive layer (31P; [0029]) comprises at least one groove-shaped support (bottom portion of layer 31P), the at least one dielectric layer (32P; [0029]) and the at least one second conductive layer (33P; [0029]) cover the at least one groove-shaped support (bottom portion of layer 31P), and the first conductive layer (31P), the at least one dielectric layer (32P) and the at least one second conductive layer (33P) form a structure that each dielectric layer (32P) and each conductive layer ({31P, 33P}) are adjacent to and laminated with each other; and 
an interconnection structure ({TR4, TR5}) configured to at least connect the first electrode (62) and the second electrode (61) to two adjacent conductive layers respectively (see [0021]).  
Regarding claim 2, Chiu teaches all of the features of claim 1. 
Chiu further teaches wherein the first conductive layer (31P; Fig. 8; [0029]) comprises a plurality of groove-shaped supports (bottom portions of layer 31P), and the plurality of groove-shaped supports (bottom portions of layer 31P) are electrically connected to each other ([0027]; connected via conductive layer 11).  
Regarding claim 3, Chiu teaches all of the features of claim 2. 
Chiu further teaches wherein the plurality of groove-shaped supports (bottom portions of layer 31P) form a grid structure in a cross section, or bottoms of the plurality of groove-shaped supports (bottom portions of layer 31P) are electrically connected through a conductive layer ([0027]; connected via conductive layer 11).
Regarding claim 4, Chiu teaches all of the features of claim 1 (see the alternative rejection for this claim in section 2, below). 
Chiu further teaches wherein the capacitor (Fig. 8) further comprises: an insulating structure ({50, 20}; [0027]), wherein the insulating structure ({50, 20}; [0027]) clads the laminated structure (see Fig. 8), and the interconnection structure ({TR4, TR5}) is disposed in the insulating structure ({50, 20}; [0027]).  
Regarding claim 5, Chiu teaches all of the features of claim 4. 
Chiu further teaches wherein the insulating structure ({50, 20}; [0027]) Page 2 of 8comprises: a first insulating layer (20), wherein an upper surface of the first insulating (20) layer extends downward to form a first groove structure, the at least one groove-shaped support (bottom portion of layer 31P) is disposed in the first groove structure (TR1; [0029]), and the at least one second conductive layer (33P; [0029]) is provided with at least one first step at an opening edge of the first groove structure (TR1; [0029]); and a second insulating layer (50), the second insulating layer (50) covering the first insulating layer (20) and the laminated structure (see Fig. 8).  
Regarding claim 6, Chiu teaches all of the features of claim 5. 
Chiu further teaches wherein the interconnection structure ({TR4, TR5})  comprises: a first via (TR4), wherein the first via (TR4) penetrates the first insulating layer (20) and the second insulating layer (50), and is configured to electrically connect the first electrode ({S1, 62}; Fig. 8; [0027]; connected to TR4) to the first conductive layer (31P; [0029]; connected via conductive layer 11); and at least one second via (TR5) disposed above the at least one first step and penetrating the second insulating layer (50), wherein the interconnection structure is electrically connected to the at least one second conductive layer (33P; [0029]) through the at least one second via (TR5).  
Regarding claim 10, Chiu teaches all of the features of claim 1. 
Chiu further teaches wherein the capacitor (see Fig. 8) further comprises: a substrate (see [0019], where a substrate is below layers 20, 10) disposed under the laminated structure, the substrate (see [0019], where a substrate is below layers 20, 10) is a wafer with a resistivity lower than a preset threshold value.  
In regards to the substrate is a wafer with a resistivity lower than a preset threshold value, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Chiu teaches the claimed structure, as detailed above. Thus, Chiu teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent
Regarding claim 11, Chiu teaches all of the features of claim 10. 
Chiu further teaches wherein the capacitor further comprises: a third conductive layer (11; [0019, 0027]) disposed between the substrate (see [0019], where a substrate is below layers 20, 10) and the laminated structure, the third conductive layer (11; [0019, 0027]) at least covering part of the substrate (see [0019], where a substrate is below layers 20, 10).
Regarding claim 12, Chiu teaches all of the features of claim 11. 
Chiu further teaches wherein the at least one groove-shaped support (bottom portion of layer 31P) is electrically connected to the third conductive layer (11; [0019, 0027]).  
Regarding claim 13, Chiu teaches all of the features of claim 11. 
Chiu further teaches wherein the at least one groove-shaped support (bottom portion of layer 31P) is electrically connected to the substrate (see [0019], where a substrate is below layers 20, 10) through the third conductive layer (11; [0019, 0027]; where bottoms portion of layer 31P is connected to 11, and other devices, such as transistors, may be formed on the substrate and the capacitor may be electrically connected to other devices via the conductive layer).
Regarding claim 16, Chiu teaches all of the features of claim 1. 
Chiu further teaches wherein the capacitor further comprises: a fourth insulating layer (21; [0019]), wherein the fourth insulating layer (21; [0019, 0023]) is provided with at least one sixth via, and a bottom of the at least one groove-shaped support (bottom portion of layer 31P) is disposed in the at least one sixth via.  
Regarding claim 17, Chiu teaches all of the features of claim 1. 
Chiu further teaches wherein the interconnection structure ({TR4, TR5}) is configured to electrically connect the first electrode ({S1, 62}; Fig. 8; [0027]; connected to TR4) to some (see Fig. 8) or all odd-numbered conductive layers in the laminated structure and electrically connect the second electrode ({S2, 62}; connected to TR5) to some (see Fig. 8) or all even-numbered conductive layers in the laminated structure.
2.	Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20150364538 A1; hereinafter Wang).
Regarding claim 1, Wang teaches a capacitor (see the entire document, specifically Figs. 3A-3G; [0025+], and as cited below; see the alternative rejection for this claim in section 1, above), comprising: 
a first electrode (126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) and a second electrode (126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G);  
a laminated structure comprising a first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]), at least one dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]), wherein the first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]) comprises at least one groove-shaped support (bottom portion of layer 110), the at least one dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) cover the at least one groove-shaped support (bottom portion of layer 110), and the first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]), the at least one dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) form a structure that each dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and each conductive layer ({110, 118}) are adjacent to and laminated with each other; and 
an interconnection structure (vias that extend from 126) configured to at least connect the first electrode (126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) and the second electrode (126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G) to two adjacent conductive layers respectively (see [0044]).  
Regarding claim 4, Wang teaches all of the features of claim 1 (see the alternative rejection for this claim in section 1, above). 
Wang further teaches wherein the capacitor (Fig. 3G) further comprises: an insulating structure (128; [0044]), wherein the insulating structure (128; [0044]) clads the laminated structure (see Fig. 3G), and the interconnection structure (vias that extend from 126) is disposed in the insulating structure (128; [0044]).  
Regarding claim 7, Wang teaches all of the features of claim 4. 
Wang further teaches wherein the insulating structure (128; [0044]) comprises: a third insulating layer (128; [0044]), wherein the third insulating layer (128; [0044]) clads the laminated structure, and the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) is provided with at least one second step in the third insulating layer (128; [0044]).
Regarding claim 8, Wang teaches all of the features of claim 7. 
Wang further teaches wherein the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) is provided with the at least one second step at a bottom of the third insulating layer (128; [0044]) close to the at least one groove-shaped support (bottom portions of layer 110).
Regarding claim 9, Wang teaches all of the features of claim 7. 
Wang further teaches wherein the interconnection structure (vias that extend from 126) Page 3 of 8comprises: a third via (via that extends from 126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G), wherein the third via (via that extend from 126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) penetrates the third insulating layer (128; [0044]), and is configured to electrically connect the first electrode (126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) to the first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]); and at least one fourth via (via that extends from 126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G) disposed above the at least one second step and penetrating the third insulating layer (128; [0044]), wherein the interconnection structure (vias that extend from 126) is electrically connected to the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) through the at least one fourth via (via that extends from 126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 14-15 are rejected under 35 U.S.C.103 as being unpatentable over Chiu et al. (US 20130295716 A1; hereinafter Chiu), in view of the following statement. 
Regarding claim 14, Chiu teaches all of the features of claim 13. 
Chiu further teaches wherein the third conductive layer (11; [0019, 0027]) (see below for “is provided with at least one fifth via”), and a bottom of the at least one groove-shaped support (bottom portion of layer 31P) (see below for “is disposed in the at least one fifth via”).  
As noted above, Chiu does not expressly disclose “(wherein the third conductive layer) is provided with at least one fifth via, (and a bottom of the at least one groove-shaped support) is disposed in the at least one fifth via”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the third conductive layer is provided with at least one fifth via, and a bottom of the at least one groove-shaped support is disposed in the at least one fifth via” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the third conductive layer is provided with at least one fifth via, and a bottom of the at least one groove-shaped support is disposed in the at least one fifth via). Also, the Applicant has not shown that “wherein the third conductive layer is provided with at least one fifth via, and a bottom of the at least one groove-shaped support is disposed in the at least one fifth via” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, in paragraphs [0117-0118] of the “Specification” of the instant disclosure discloses other possible options such as the conductive layer 161 is formed on the conductive layer 120. Thus, the claimed “wherein the third conductive layer is provided with at least one fifth via, and a bottom of the at least one groove-shaped support is disposed in the at least one fifth via” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the third conductive layer is provided with at least one fifth via, and a bottom of the at least one groove-shaped support is disposed in the at least one fifth via” is significant, and, the claimed limitation of “wherein the third conductive layer is provided with at least one fifth via, and a bottom of the at least one groove-shaped support is disposed in the at least one fifth via” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the third conductive layer is provided with at least one fifth via, and a bottom of the at least one groove-shaped support is disposed in the at least one fifth via” is not patentable over Chiu.
Regarding claim 15, Chiu teaches all of the features of claim 11. 
Chiu further teaches wherein an upper surface of the substrate (see [0019], where a substrate is below layers 20, 10) (see below for “extends downward to form a second groove structure”), and the third conductive layer (11; [0019, 0027]) (see below for “is disposed in the second groove structure”).
As noted above, Chiu does not expressly disclose “(wherein an upper surface of the substrate) extends downward to form a second groove structure, (and the third conductive layer) is disposed in the second groove structure”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure). Also, the Applicant has not shown that “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, in paragraphs [0112] of the “Specification” of the instant disclosure discloses other possible options such the conductive layer 120 may cover an entire upper surface of the substrate 110 or part of an upper surface of the substrate 110. Thus, the claimed “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is significant, and, the claimed limitation of “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is not patentable over Chiu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898